DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed July 22, 2021.  Claims 1, 2, 6-17, 21-29 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 22, 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sato et al. (U.S. Patent Application Publication 2013/0009266).
Regarding claims 1, 2, 8, 9, 22, 23, Sato et al. disclose (Figs. 4 and 5) an apparatus and a method for controlling a voltage across a single photon avalanche diode (D1; Geiger mode), the method comprising: providing an output based on a current ([0052] “output current”) flowing through the single photon avalanche diode; and controlling the voltage applied across the single photon avalanche diode based on the provided output, wherein controlling the voltage applied across the single photon avalanche diode comprises: applying an initial voltage ([0053]) across the single photon avalanche diode, after applying the initial voltage, adjusting the voltage across the single photon avalanche diode until the provided output satisfies a condition (inflection point; A3), and after the provided output satisfies the condition, adjusting the voltage applied across the single photon avalanche diode by a set voltage value (deltaV; [0063] “predetermined value to the reference voltage”) in response to the provided output satisfying the condition.  Sato et al. .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al.
Regarding claim 10, Sato et al. disclose the claimed invention as set forth above.  Sato et al. do not disclose adjusting the voltage at the anode.  However, such a change from cathode to anode is simply a reversal of polarity.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to adjust the voltage at the anode in the apparatus of Sato et al. by reversing the polarity to obtain a desired result as known and predictable.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Dries et al. (U.S. Patent 7,087,882).
Regarding claim 11, Sato et al. disclose the claimed invention as set forth above.  Sato et al. do not disclose a current mirror as claimed.  Dries et al. teach (col. 7, line 55) using a current mirror for readout.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a current mirror in the apparatus of Sato et al. in view of Dries et al. to prevent the output from disturbance by using a current mirror as taught, known and predictable. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Dries et al., further in view of Vaughan et al. (U.S. Patent 6,028,871).
Regarding claim 12, Sato et al. in view of Dries et al. disclose the claimed invention as set forth above.  Sato et al. and Dries et al. do not disclose the current mirror composed of MOS transistors. Vaughan et al. teach (col. 5, lines 21-25) current mirrors being composed of BUTs or MOSFETs. Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a current mirror of MOS transistors in the method and apparatus of Sato et al. in view of Dries et al. and Vaughan et al. to obtain a desired result as taught, known and predictable.
Allowable Subject Matter
Claims 13-17, 21, 27, 28 are allowed over the prior art of record.
Claims 6, 7, 24-26, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878